

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.63


FAR EAST ENERGY CORPORATION


AMENDED AND RESTATED
NONQUALIFIED STOCK OPTION AGREEMENT


Far East Energy Corporation (the "Company") and Zhendong "Alex" Yang
("Optionee") hereby agree to amend and restate the stock option agreement
previously entered into between the Company and Optionee on December 1, 2003, a
copy of which is attached hereto (the "Original Option Agreement").  This
amendment and restatement is made solely with respect to those Options which
vested after December 31, 2004 and the terms of the Original Option
Agreement  shall remain in effect with respect to all Options that vested prior
to January 1, 2005.
 


General Information


Name:
Zhendong "Alex" Yang
   
Award Date:
December 1, 2003
   
Affected Options
480,000
   
Expiration Date for the Affected Options:
December 31, 2008





 


 

 
 

--------------------------------------------------------------------------------

 

FAR EAST ENERGY CORPORATION
AMENDED AND RESTATED
NONQUALIFIED STOCK OPTION AGREEMENT


THIS AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT (this "Agreement")
is made and entered into as of this 27th day of December, 2007, by and between
FAR EAST ENERGY CORPORATION, a Nevada corporation (the "Company"), and Zhendong
"Alex" Yang ("Optionee").


WHEREAS, the Company and the Optionee previously entered into a Stock Option
Agreement (the "Original Option Agreement ") dated as of December 1, 2003
setting forth the grant of options to purchase 800,000 shares of common stock of
the Company, par value $0.001 per share (the "Common Stock") at an exercise
price of per share of $0.65, in consideration of Optionee's services to the
Company beginning on September 15, 2002;


WHEREAS, the Optionee entered into an Employment Agreement (as hereinafter
amended, restated and modified from time to time, the "Employment Agreement") on
November 1, 2003 with the Company, and in connection therewith, entered into the
Original Option Agreement;


WHEREAS, the Original Option Agreement constitutes Exhibit A to the Employment
Agreement and is incorporated therein by reference;


WHEREAS, the Company and Optionee acknowledge that  320,000 shares subject to
this Option vested on or before December 31, 2004, and that 480,000 shares
subject to this Option vested on or after January 1, 2005 (the "Affected
Options");


WHEREAS, the terms of the 320,000 options that vested prior to December 31, 2004
shall remain unmodified and are governed in their entirety by the Original
Option Agreement ;


WHEREAS, the Optionee understands that the 480,000 options that vested after
December 31, 2004 are discounted Options subject to  Section 409A ("Section
409A") of the U.S. Internal Revenue Service Code (the "Code") and that in order
to avoid the adverse tax consequences thereunder the Affected Options must be
brought into compliance with Section 409A;


WHEREAS, the Company and Optionee have elected to bring the Affected Options
into compliance by establishing a payment schedule that complies with Section
409A such that the Affected Options will become exercisable January 2, 2008 and
any Affected Options which have not been exercised by December 31, 2008 shall
automatically forfeit;


WHEREAS, by executing this Agreement, the Company and Optionee desire to amend,
replace and supersede the Original Option Agreement with respect to the Affected
Options; and


WHEREAS, upon its execution, this Agreement shall hereafter constitute Exhibit B
to the Employment Agreement and is incorporated therein by reference.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
hereinafter set forth and of such other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, do hereby agree as follows:


1.           Non-Qualified Stock Option to Purchase Shares.


(a)           Number of Affected Option Shares and Option Price.  The Company
has granted the Affected Options as consideration for Optionee's past and future
services to the Company as a non-qualified stock option (the "Option"), to
purchase shares of the Company's Common Stock, par value $0.001 per share (the
"Option Shares"), which are subject to Section 409A of the Code and which have
an exercise price of $0.65 per share ("Option Price").


(b)           Exercise Date.  To comply with Section 409A the Affected Options
shall be exercisable on a fixed date, January 2, 2008 and any Affected Options
that are not exercised before January 1, 2009 shall automatically forfeit.


(c)           Vesting Schedule.  The Affected Options are fully (100%) vested.


(d)           Optionee hereby (i) releases and surrenders to the Company 480,000
shares of 800,000 shares of Common Stock subject to the Original Option
Agreement and (ii) acknowledges and agrees that the from and after the date
hereof the Original Option Agreement shall represent an option to purchase,
subject to the terms and conditions of the Original Option Agreement, 320,000
shares of Common Stock and that Optionee.  Except as provided in this Section
1(d), the terms and conditions of the Original Option Agreement shall remain in
full force and effect.


2.           Manner of Exercise and Terms of Payment.  The Affected Option may
be exercised in whole or in part, subject to the limitations set forth in this
Agreement, upon delivery to the Company of timely written notice of exercise,
accompanied by full payment of the Option Price for the Option Share with
respect to which the Option is exercised.  The Option Price may be paid by
delivering a certified check or wire transfer of immediately available funds to
the order of the Company.  The person entitled to the shares so purchased shall
be treated for all purposes as the holder of such shares as of the close of
business on the date of exercise and certificates for the shares of stock so
purchased shall be delivered to the person so entitled within a reasonable time,
not exceeding thirty (30) days, after such exercise.


3.           Rights as Stockholder.  Optionee or a permitted transferee of the
Option shall have no rights as a stockholder of the Company with respect to any
shares of common stock subject to such Option prior to his or her exercise of
the Option.


4.           Adjustment of Purchase Price and Number of Shares.  The number and
kind of securities purchasable upon the exercise of this Affected Option and the
Option Price shall be subject to adjustment from time to time, as provided in
Schedule A attached hereto.


5.           Investment Representation.  Optionee represents and warrants to the
Company that Optionee is acquiring this Option and the Option Shares for
Optionee's own account for the purpose of investment and not with a view toward
resale or other distribution thereof in violation of the Securities Act of 1933,
as amended ("1933 Act").  Optionee acknowledges that the effect of the
representations and warranties is that the economic risk of any investment in
the Option and Option Shares must be borne by the Optionee for an indefinite
period of time.  This representation and warranty shall be deemed to be a
continuing representation and warranty and shall be in full force and effect
upon such exercise of the Option granted hereby.


6.           Exercisability.  The Affected Option shall be exercisable only by
Optionee, subject to the terms herein, during his lifetime or by his assigns,
heirs, executors or administrators, as the case may be.  The Option granted
hereunder and the shares of Common Stock underlying the Affected Option may only
be assigned in compliance with Section 7 herein and applicable securities laws.


7.           Non-Transferability.


(a)           Optionee shall not sell, transfer, assign, pledge for a loan,
margin, hypothecate or exchange the Affected Option or the Option Shares, except
pursuant to the laws of descent, for a period of two (2) years from the date of
grant.


(b)           Optionee recognizes that the Option Shares received pursuant to
this Agreement will be subject to various restrictions on sale and/or transfer,
including but not limited to, the restrictions imposed by Rule 144 under the
1933 Act.  Notwithstanding any rights that Optionee may possess under the 1933
Act and any applicable state securities laws, Optionee hereby agrees that he or
she shall not be entitled, and the Company shall be under no obligation, to
remove the resale restriction from this Option.  Optionee additionally agrees
that the Company is under no obligation to remove the resale restriction from
any number of Option Shares exceeding ten percent (10%) of the average weekly
trading volume in the Company's securities during the ninety (90) days preceding
the intended sale.


8.           Miscellaneous.


(a)           Amendment and Restatement; Termination of Other Agreements.  This
Agreement constitutes an amendment, modification and restatement of the Original
Option Agreement  and  sets forth the entire understanding of the parties hereto
with respect to the Affected Option and Option Shares, and supersedes the
Original Option Agreement  with  respect to the Affected Options and all other
prior arrangements or understandings among the parties regarding such matters.


(b)           Notices.  Any notices required hereunder shall be deemed to be
given upon the earlier of the date when received at, or (i) the third business
day after the date when sent by certified or registered mail, (ii) the next
business day after the date sent by guaranteed overnight courier, or (iii) the
date sent by telecopier or delivered by hand, in each case, to the addresses set
forth below:
 
 If to the Company:   
Far East Energy Corporation     363 N. Sam Houston Parkway     Suite 380    
Houston, TX 77060     Attention:  Michael R. McElwrath        
With copies to:    
Baker & McKenzie LLP
    2300 Trammell Crow Center      2001 Ross Avenue      Dallas, Texas 75201    
 Attn:  W. Crews Lott        
If to the Optionee:    
Zhendong "Alex" Yang
    13634 Cabrera Court     Houston, Texas 77083        

or to such other addresses as the parties may specify in writing.


(c)           Amendments and Waivers.  The provisions of this Agreement may not
be amended or terminated unless in a writing signed by the Optionee and the
Company.


(d)           Binding Effect.  This Agreement will bind and inure to the benefit
of the respective successors (including any successor resulting from a merger or
similar reorganization), assigns, heirs, and personal representatives of the
parties hereto.


(e)           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Texas.  Venue shall lie
only in the State and Federal Courts in and for the County of Harris, Texas as
to all disputes arising under this Agreement, and such venue is hereby consented
to by the parties hereto.


(f)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be considered to be an original instrument and
to be effective as of the date first written above.  Each such copy shall be
deemed an original, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart.


(g)           Interpretation.  Unless the context of this Agreement clearly
requires otherwise, (i) references to the plural include the singular, the
singular the plural, the part the whole, (ii) references to one gender include
all genders, (iii) "or" has the inclusive meaning frequently identified with the
phrase "and/or" and (iv) "including" has the inclusive meaning frequently
identified with the phrase "but not limited to."  The section and other headings
contained in this Agreement are for reference purposes only and shall not
control or affect the construction of the Agreement or the interpretation
thereof in any respect.




[SIGNATURE PAGE FOLLOWS]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed, or have caused this Agreement
to be executed, as of the day and year first above written.
 
 
FAR EAST ENERGY CORPORATION
 
OPTIONEE
               
By:
/s/Michael R. McElwrath
 
/s/Zhengdong "Alex" Yang
Michael R. McElwrath
 
Zhengdong "Alex" Yang
President
   


 
[Signature page to Amended and Restated Nonqualified Stock Option Agreement]
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


Adjustment of Purchase Price and Number of Shares


1.           Adjustment.  The number and kind of securities purchasable upon the
exercise of this Affected Option and the Option Price shall be subject to
adjustment from time to time upon the happening of certain events as follows:


(a)           Reclassification, Consolidation or Merger.  At any time while this
Affected Option remains outstanding and unexpired, in case of (i) any
reclassification or change of outstanding securities issuable upon exercise of
this Affected Option (other than a change in par value, or from par value to no
par value per share, or from no par value per share to par value or as a result
of a subdivision or combination of outstanding securities issuable upon the
exercise of this Affected Option), (ii) any consolidation or merger of the
Company with or into another corporation (other than a merger with another
corporation in which the Company is a continuing corporation and which does not
result in any reclassification or change, other than a change in par value, or
from par value to no par value per share, or from no par value per share to par
value, or as a result of a subdivision or combination of outstanding securities
issuable upon the exercise of this Affected Option), or (iii) any sale or
transfer to another corporation of the property of the Company as an entirety or
substantially as an entirety, the Company, or such successor or purchasing
corporation, as the case may be, shall without payment of any additional
consideration therefor, execute a new Affected Option providing that the holder
of this Affected Option shall have the right to exercise such new Affected
Option (upon terms not less favorable to the holder than those then applicable
to this Affected Option) and to receive upon such exercise, in lieu of each
share of Common Stock theretofore issuable upon exercise of this Affected
Option, the kind and amount of shares of stock, other securities, money or
property receivable upon such reclassification, change, consolidation, merger,
sale or transfer.  Such new Affected Option shall provide for adjustments which
shall be as nearly equivalent as may be practicable to the adjustments provided
for in this Section 1 of Schedule A.  The provisions of this subsection 1(a)
shall similarly apply to successive reclassifications, changes, consolidations,
mergers, sales and transfers.


(b)           Subdivision or Combination of Shares.  If the Company at any time
while this Affected Option remains outstanding and unexpired, shall subdivide or
combine its Capital Stock, the Option Price shall be proportionately reduced, in
case of subdivision of such shares, as of the effective date of such
subdivision, or, if the Company shall take a record of holders of its Capital
Stock for the purpose of so subdividing, as of such record date, whichever is
earlier, or shall be proportionately increased, in the case of combination of
such shares, as of the effective date of such combination, or, if the Company
shall take a record of holders of its Capital Stock for the purpose of so
combining, as of such record date, whichever is earlier.


(c)           Stock Dividends.  If the Company at any time while this Affected
Option is outstanding and unexpired shall pay a dividend in shares of, or make
other distribution of shares of, its Capital Stock, then the Option Price shall
be adjusted, as of the date the Company shall take a record of the holders of
its Capital Stock for the purpose of receiving such dividend or other
distribution (or if no such record is taken, as at the date of such payment or
other distribution), to that price determined by multiplying the Option Price in
effect immediately prior to such payment or other distribution by a fraction (a)
the numerator of which shall be the total number of shares of Capital Stock
outstanding immediately prior to such dividend or distribution, and (b) the
denominator of which shall be the total number of shares of Capital Stock
outstanding immediately after such dividend or distribution.  The provisions of
this subsection 1(c) shall not apply under any of the circumstances for which an
adjustment is provided in subsection 1(a) or 1(b).


(d)           Liquidating Dividends, Etc.  If the Company at any time while this
Affected Option is outstanding and unexpired makes a distribution of its assets
to the holders of its Capital Stock as a dividend in liquidation or by way of
return of capital or other than as a dividend payable out of earnings or surplus
legally available for dividends under applicable law or any distribution to such
holders made in respect of the sale of all or substantially all of the Company's
assets (other than under the circumstances provided for in the foregoing
subsections (a) through (c)), the holder of this Affected Option shall be
entitled to receive upon the exercise hereof, in addition to the shares of
Common Stock receivable upon such exercise, and without payment of any
consideration other than the Option Price, an amount in cash equal to the value
of such distribution per share of Common Stock multiplied by the number of
shares of Common Stock which, on the record date for such distribution, are
issuable upon exercise of this Affected Option (with no further adjustment being
made following any event which causes a subsequent adjustment in the number of
shares of Common Stock issuable upon the exercise hereof), and an appropriate
provision therefor should be made a part of any such distribution.  The value of
a distribution which is paid in other than cash shall be determined in good
faith by the Board of Directors.


2.           Notice of Adjustments.  Whenever any of the Option Price or the
number of shares of Common Stock purchasable under the terms of this Affected
Option at that Option Price shall be adjusted pursuant to Section 1 hereof, the
Company shall promptly make a certificate signed by its President or a Vice
President and by its Treasurer or Assistant Treasurer or its Secretary or
Assistant Secretary, setting forth in reasonable detail the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated (including a description of the basis on which the Company's
Board of Directors made any determination hereunder), and the Option Price and
number of shares of Common Stock purchasable at that Option Price after giving
effect to such adjustment, and shall promptly cause copies of such certificate
to be mailed (by first class and postage prepaid ) to the registered holder of
this Affected Option.

 
 

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE*


(To be signed only upon exercise of Affected Option)


TO: Far East Energy Corporation


The undersigned, the owner of Affected Option to purchase 480,000 shares of
Common Stock of Far East Energy Corporation, a Nevada corporation ("Far East"),
hereby irrevocably elects to exercise such Affected Option and herewith pays for
the shares by giving Far East a personal check or wire transfer in the amount of
the Option Price as specified in the Agreement.  The undersigned requests that
the certificates for such shares be delivered to them according to instructions
indicated below.


DATED this ___ day of _____________ 200__.



 
By:
   
Zhendong "Alex" Yang


                                                                


Instructions for delivery:
 

 

                   






 
*No Affected Option may be exercised prior to January 2, 2008 or after January
1, 2009.



 
 

--------------------------------------------------------------------------------

 
